DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 05/17/2021, in which claims 1 - 20 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority to PCT/CN2018/116889 under 35 U.S.C. 119(a)-(d), filed on 11/22/2018. The certified copy has been placed of record in the file.


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 08/13/2021 and 01/11/2022 based on the provisions of 37 CFR § 1.97.  

Claim Objection
Examiner objects to the language used in recitation of Claim 11. The structure of the sentence renders the limitation obscure and hard to comprehend. Examiner requests that Applicant makes appropriate correction to the expression of the limitation as recited:
“The method of claim 1, the conversion generates the current block from the bitstream,” by adding the term, *wherein.”
.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 


10.	Claims 1 – 10, 13 – 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200036997 A1), hereinafter “Li,” in view of Chen et al. (US 20180192069 A1), hereinafter “Chen.”

	In regard to claim 1, Li teaches: a method of video processing, (See Li, Abstract, lines 1 – 4: method for video coding includes encoding or decoding a coding block in a current picture with an affine motion model based inter-picture prediction method in a video coding system; Par. 0116: various methods for video coding with merge mode) comprising: 
 	inserting, for a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled; (See Li, Par. 0119: merge candidates are inserted or added to a candidate list according to the following order: spatial merge candidates (e.g., candidates A, B, C, and D), and … zero motion vector candidates; Par. 0213: a candidate list for inter picture prediction coding may include different types of affine motion candidates as well as different types of non-affine motion candidates (e.g., motion candidates from neighbor blocks in merge mode, or AMVP mode); See also Pars. 0233, 0241: merge candidate list may also include non-affine merge candidates, such as sub-block based merge candidates; See further Pars. 0113, o119 and 0128: additional merge candidates can be generated to fill the candidate list, and can include combined bi-predictive candidates and zero motion vector candidates) and
Li is not specific about: performing, subsequent to the inserting, the conversion.
However, the step of: performing, subsequent to the inserting, the conversion is taught by Chen in the disclosing of techniques described to unify the motion vectors of sub-blocks of an affine block and the motion vector information that is stored and used as predictors for determining motion vectors for subsequent blocks. (See Chen, Pars. 0069 - 0071: video encoder 20 may output a bitstream that includes an encoded representation of video data; the bitstream may comprise a sequence of bits that forms a representation of encoded pictures of the video data and associated data (i.e., encoded representations of blocks); the bitstream may comprise a sequence of network abstraction layer (NAL) units (i.e., a syntax structure containing an indication of the type of data in the NAL unit; See also Pars. 0087 – 0090: insertion of candidates through padding of a candidates list; Pars. 0102 – 0104: padding with elements of candidates list; - The passages suggest conversion of data resulting from the inserting operation as described above into a bitstream, as a result of video processing)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Li and Chen, before him/her, to combine the features of those references to provide an efficient way to implement a method of performing a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, (Chen, Pars. 0069 – 0071; Pars. 0087 – 0090; Pars. 0102 – 0104) by inserting zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled. (Li, Pars. 0113, o119 and 0128; Par. 0119; Par. 0213)

	In regard to claim 7, the combination of Li and Chen teaches: the method of claim 1, further comprising: determining motion vectors using a rule that determines that the motion vectors are derived from one or more motion vectors of a block covering a corresponding position in a collocated picture. (See rationale applied to rejection of Claim 1 on the basis of Chen in the disclosure of the step of: performing, subsequent to the inserting, the conversion through techniques for determining motion vectors for particular blocks. (See Chen, Abstract and Pars. 0133, disclosure in claims 1, 5 - 12: determining motion vectors); See also Li, Par. 0135: When an affine motion model is determined, a motion vector with respect to a target reference picture for each sample in the current block can be derived based on the affine motion model; See further Pars. 0106, 0107, 0121, and 0164: location of candidate position with respect to a block of a picture) 	In regard to claim 8, the combination of Li and Chen teaches: the method of claim 7, wherein the one or more motion vectors comprise MV0 and MV1 that represent motion vectors in reference list 0 and reference list 1, respectively, (See Chen, Pars. 0075 and 0088: merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1); motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1) and wherein the motion vectors to be derived comprise MV0' and MV1' that that represent motion vectors in the reference list 0 and the reference list 1. (See again Chen, Par. 0088 as cited above, and in regard to motion vector derivation from list 0 and list 1)	In regard to claim 9, the combination of Li and Chen teaches: the method of claim 8, wherein MV0' and MV1' are derived based on MV0 in case that a collocated picture is in the reference list 0. (The additional limitation to Claim 8 to make up Claim 9 is not novel to the disclosures referred to in the rationale applied to rejection of Claim 8, and in regard to the derivation of MV0' and MV1'.) 	In regard to claim 10, the combination of Li and Chen teaches: the method of claim 8, wherein MV0' and MV1' are derived based on MV1 in case that a collocated picture is in the reference list 1. (rationale applied to rejection of Claim 9 also applies, mutatis mutandis, to rejection of Claim 10, in regard to the derivation of MV0' and MV1' in relation to MV1 and list 1)

	In regard to claim 13, the combination of Li and Chen teaches: the method of claim 1, wherein performing the conversion comprises parsing the bitstream based on one or more decoding rules. (See Chen, Pars. 0071 and 0181: parsing bitstream to obtain syntax elements from the bitstream; - Parsing operation in video processing techniques is a known method involving application of predefined rules that are not novel to the disclosures of the cited references, as with Chen in particular)	In regard to claim 14, the combination of Li and Chen teaches: a video processing apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: insert, for a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled; and perform, subsequent to the inserting, the conversion. (Rationale applied to rejection of Claim 1 can also be invoked, mutatis mutandis, for rejection of Claim 14, which represents an apparatus drawn to the method of Claim 1 as analyzed above)	In regard to claim 19, the combination of Li and Chen teaches: the video processing apparatus of claim 14, wherein the instructions upon execution by the processor, cause the processor to: determine motion vectors using a rule that determines that the motion vectors are derived from one or more motion vectors of a block covering a corresponding position in a collocated picture. (Rationale applied to rejection of Claim 7 can also be invoked, mutatis mutandis, for rejection of Claim 19, which represents an apparatus drawn to the method of Claim 7 as analyzed above)	

11.	Claims 2 – 6, 11 – 12, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Chen, and in view of Xu et al. (US 20190158870 A1), hereinafter “Xu.”

	In regard to claim 2, the combination of Li and Chen teaches: the method of claim 1, but is not specific about the method further comprising: setting an affine usage flag of the current block to zero.
However, Xu suggests the teaching of setting an affine usage flag of the current block to zero. (See Xu, Par. 0041: method for signaling of an affine usage flag for indicating whether the current block is coded using affine Merge mode; Par. 0063: a flag is used to signal whether the current block is coded in affine Merge mode; Par. 0070: Merge index to indicate the use of affine Merge mode is signaled; See disclosure in Claim 3 of Xu: signaling of an affine usage flag at the video encoder side or parsing the affine usage flag at the video decoder side; affine usage flag indicates whether the current block is coded using a regular Merge mode or an affine Merge mode; Par. 0100: an individual use_affine_flag is signaled as indicated in regard to particular list; - (See Table 4 for indication of value of the flag set to zero))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Chen, and Xu, before him/her, to combine the features of those references to provide an efficient way to implement a method of performing a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, the method further comprising: setting an affine usage flag of the current block to zero (Xu, Pars. 0041, 0063 and 0100) by inserting zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled. (Li, Pars. 0113, o119 and 0128; Par. 0119; Par. 0213)
 	In regard to claim 3, the combination of Li and Chen teaches: the method of claim 1. 
Moreover, the added limitation of: “wherein the inserting is further based on whether an affine usage flag in the bitstream is off,” is not novel to the disclosure of Xu as cited in the rationale for rejection of Claim 2. (Xu, Pars. 0063, 0070, 0100 and disclosure in Claim 3 of Xu; - (as related to Table 4 for indication of flag value, affine usage flag value of zero indicates also from the standpoint of the bitstream the flag in an off state))	In regard to claim 4, the combination of Li and Chen teaches: the method of claim 1. Moreover, Li, Chen in combination with Xu, teach the additional of: further comprising: determining whether a zero motion affine merge candidate is inserted into the sub-block merge candidate list based on whether affine prediction is enabled for the conversion of the current block. (See rationale applied to rejection of Claim 1, as analyzed above, and in regard to zero motion affine merge candidate being inserted into the sub-block merge candidate list on the basis of Li, Par. 0119: merge candidates are inserted or added to a candidate list in addition to zero motion candidates; Par. 0213 and Pars. 0233, 0241; - (the condition of: “affine prediction being enabled” is suggested in Li, Pars. 0158, 0159, and 0233; See also in Chen Par. 0007 and in Xu, Par. 0073) 	In regard to claim 5, the combination of Li, Chen and Xu teaches: the method of claim 4, wherein the zero motion affine merge candidate is not inserted into the sub-block merge candidate list in case that an affine usage flag in the bitstream is off. (See rationale applied above to rejection of Claim 4, since the additional limitation to Claim 4 is not novel to the combination of the cited references according to Xu: Pars. 0063, 0070, 0100 and disclosure in Claim 3 of Xu; - (as related to Table 4 for indication of flag value, affine usage flag value of zero indicates also from the standpoint of the bitstream the flag in an off state in regard to the added limitation of: “wherein the inserting is further based on whether an affine usage flag in the bitstream is off,” which is not novel to the disclosure of Xu as cited in the rationale for rejection of Claim 2. (Xu,))	In regard to claim 6, the combination of Li, Chen and Xu teaches: the method of claim 5, further comprising: inserting default motion vector candidates that are non-affine candidates into the sub-block merge candidate list (See rationale for rejection of Claim 3 as analyzed above, in regard to inserting operation based on whether an affine usage flag in the bitstream is off,” and on the basis of Xu as cited in rationale for rejection of Claim 2: Pars. 0063, 0070, 0100, disclosure in Claim 3 and Table 4 of Xu) in case that the affine usage flag is off. (See again above citation as related to rationales used for claims 2 and 3; See also rationale used in rejection of Claim 5)	In regard to claim 11, the combination of Li and Chen teaches: the method of claim 1, (wherein) the conversion generates the current block from the bitstream. (As in rationale applied to rejection of Claim 2, Xu suggests the above limitation added to Claim 1 to make up Claim 11, by teaching the coding through conversion: See Xu, Par. 0041: method for signaling of an affine usage flag for indicating whether the current block is coded using affine Merge mode; Par. 0063: a flag is used to signal whether the current block is coded in affine Merge mode; See disclosure in Claim 3 of Xu: signaling of an affine usage flag at the video encoder side; affine usage flag indicates whether the current block is coded using a regular Merge mode or an affine Merge mode; See also rationale applied to rejection of Claim 1, in regard to generating the current block from the bitstream as disclosed by Chen, Pars. 0069 - 0071: video encoder 20 may output a bitstream that includes an encoded representation of video data; the bitstream may comprise a sequence of bits that forms a representation of encoded pictures of the video data and associated data (i.e., encoded representations of blocks)
	In regard to claim 12, the combination of Li and Chen teaches: the method of claim 1, wherein the conversion generates the bitstream from the current block. (Rationale applied to rejection of Claim 11, can also be invoked, mutatis mutandis, for rejection of Claim 12: See Xu as cited above for rejection of Claim 11 by teaching the coding through conversion: See Xu, Par. 0041and Par. 0063; See also rationale applied to rejection of Claim 1, in regard to generating the current block from the bitstream as disclosed by Chen, Pars. 0069 - 0071: video encoder 20 may output a bitstream; the bitstream may comprise a sequence of bits that forms a representation of encoded pictures of the video data and associated data (i.e., encoded representations of blocks); the bitstream may comprise a sequence of network abstraction layer (NAL) units (i.e., a syntax structure containing an indication of the type of data in the NAL unit))	In regard to claim 15, the combination of Li and Chen teaches: the video processing apparatus of claim 14, wherein the instructions upon execution by the processor, cause the processor to: set an affine usage flag of the current block to zero. (Rationale applied to rejection of Claim 2 can also be invoked, mutatis mutandis, for rejection of Claim 15, which represents an apparatus drawn to the method of Claim 2 as analyzed above)	In regard to claim 16, the combination of Li and Chen teaches: the method of claim 1       16. The video processing apparatus of claim 14, wherein the inserting is further based on whether an affine usage flag in the bitstream is off. (See rationale applied to rejection of Claim 5, as Claim 16 is an apparatus drawn to the method of Claim 5)	In regard to claim 17, the combination of Li and Chen teaches: the video processing apparatus of claim 14, wherein the instructions upon execution by the processor, cause the processor to: determine whether a zero motion affine merge candidate is inserted into the sub-block merge candidate list based on whether affine prediction is enabled for the conversion of the current block. (Rationale applied to rejection of Claim 4 can also be invoked, mutatis mutandis, for rejection of Claim 17, which represents an apparatus drawn to the method of Claim 4 as analyzed above)	In regard to claim 18, the combination of Li and Chen teaches: the video processing apparatus of claim 17, wherein the zero motion affine merge candidate is not inserted into the sub-block merge candidate list in case that an affine usage flag in the bitstream is off. (See rationale applied to rejection of Claim 5, as Claim 18 is an apparatus drawn to the method of Claim 5)	In regard to claim 20, the combination of Li and Chen teaches: a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: inserting zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled; (Rationale applied to rejection of Claim 1 can also be invoked, mutatis mutandis, for rejection of Claim 20, which represents a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus drawn to the method of Claim 1 as analyzed above) and generating the bitstream based on the inserting. (Rationale applied to rejection of Claim 12 can also be invoked, mutatis mutandis, for rejection of the current limitation of Claim 20, which represents an apparatus drawn to the method of Claim 12 as analyzed above)


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	
		Schiert et al. (US 2019/0124364 A1) teaches Coding Concept Allowing Parallel Processing, Transport Demultiplexer And Video Bitstream.
		Lim et al. (US 20190394487 A1) teaches APPARATUS AND METHOD FOR VIDEO ENCODING OR DECODING
		Chen et al. (US 20180352223 A1) teaches Split Based Motion Vector Operation Reduction.
		Misra et al. (US 20130016771 A1) teaches VIDEO DECODER PARALLELIZATION FOR TILES.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            /Berteau Joisil/
            Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487